          Case 1:18-cv-12124-KPF Document 24 Filed 01/09/19 Page 1 of 1


                                                                                     1301 Avenue of the Americas, 40th Floor
                                                                                                 New York, NY 10019
                                                                                                                10019-6022
                                                                                                         PHONE   212.999.5800
                                                                                                           FAX   212.999.5899
                                                                                                             www.wsgr.com




                                               January 9,
                                                       9 20199

VIA CM/ECF
    CM/

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:        TSR, Inc. v. Zeff Capital, L.P., et al.,
                                                      al., No. 1:18
                                                               1:18-cv-12124
                                                                       12124-KPF

Dear Judge Failla:

         We are counsel for Defendants Zeff Capital, L.P., Zeff Holding Company, LLC, and
Daniel Zeff (collectively,
              (collectively, the “Zeff Defendants”) in the above
                                                           above-referenced
                                                                  referenced action. We
respectfully submit
              submit this letter pursuant to Section 2(E)
                                                     2(E) of Your Honor’s Individual Rules of
Practice in Civil Cases to request a 14-day
                                          day extension of time to file a response to the complaint
filed in this action. This would extend the Zeff Defendants
                                                   Defendants’ time to respond to the complaint
from January 18, 2019 to February 1, 2019. No previous requests for an extension have been
sought, and counsel for Plaintiff has consented to this request. The Zeff Defendants seek this
extension because
            because the complaint was served at the end of December when Defendants’ counsel
had previously scheduled commitments to be away until early January for the holidays.


                                                        Respectfully submitted,

                                                        WILSON SONSINI GOODRICH & ROSATI
                                                        Professional Corporation

                                                        s/ Sheryl Shapiro Bassin
                                                        Sheryll Shapiro Bassin


cc:    All Counsel
            ounsel of Record
                       ecord (via CM/ECF)




         AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDO
                                                           LONDON
                                                                N LOS ANGELES   NEW YORK    PALO A
                                                                                                 ALTO
                  SAN DIEGO  SAN FRANCISCO
                                 FRANCISCO  SEATTLE
                                            SEATTLE  SHANGHAI  WASHINGTON , DC WILMINGTON , DE
